— In an action, inter alia, to recover damages for libel, defendant Gosnell appeals from an order of the Supreme Court, Westchester County (Cerrato, J.), dated March '31, 1982, which, inter alia, denied his motion to dismiss the action as against him for failure to prosecute. The appeal brings up for review so much of a further order of the same court, dated May 18,1982, as, upon reargument, adhered to the original determination. Appeal from the order dated March 31,1982, dismissed as academic. That order was superseded by the order granting reargument. Order dated May 18,1982, affirmed, insofar as reviewed. Plaintiffs are awarded one bill of $50 costs and disbursements. Under the circumstances of this case, Special Term did not abuse its discretion in denying appellant’s motion, brought pursuant to CPLR 3216 (subd [e]), to dismiss the complaint for failure to prosecute. Titone, J. P., Bracken, Niehoff and Rubin, JJ., concur.